Citation Nr: 1430378	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  09-48 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from January 1964 to April 1967.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board has reviewed the Veteran's Virtual VA file and has considered the records contained therein in the decision below.  

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent medical evidence of record shows that the Veteran's bilateral hearing loss was caused, at least in part, by noise exposure in service.   


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection for bilateral hearing loss is established.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Impaired hearing will be considered to be a disability for VA compensation purposes only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he incurred bilateral hearing loss in service, particularly due to exposure to noise gun fire while being assigned to a destroyer.  The Veteran's DD-21 shows that his military specialty (MOS) was Boatswain's Mate and that he was assigned to the USS TAYLOR (DD-468).

At the outset, the Board notes that the Department of Defense's Duty MOS Noise Exposure Listing confirms that the Veteran's MOS as a Boatswain's Mate involved a "high" probability of noise exposure.  Thus, the Veteran's MOS assignment throughout his service is supportive of his allegation of exposure to acoustic trauma and noise exposure in service is conceded.

Additionally, the Veteran was afforded a VA examination in July 2008 at which time he was diagnosed with severe to profound sensorineurial hearing loss bilaterally.  The examiner noted that his speech discrimination scores were very poor, 12 percent on the right ear and 24 percent on the left ear.  

Puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
75
75
80
105
LEFT
75
80
80
80
105

Therefore, the record shows that the Veteran has a current bilateral hearing loss disability within the meaning of VA regulation.  

The remaining question is whether the current bilateral hearing loss disability is due to the noise exposure in service.  In that regard, the VA examiner opined that "there is little doubt that noise exposure incurred during active duty may have contributed to [the Veteran's] hearing loss."  The examiner further stated that several factors could have contributed to the Veteran's hearing loss, including noise exposure in service.  Finally, she noted that it cannot be resolved without mere speculation as to the extent of acoustic trauma during active service.  This is the only medical opinion of record.  

After a review of the evidence above and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  Indeed, the examiner opined that there is little doubt that the Veteran's noise exposure in service contributed to his current bilateral hearing loss.  While she stated that the extent of the acoustic trauma in service could not be resolved without mere speculation, she was clear that there was little doubt that the noise exposure contributed to his hearing loss.  As it stands, there is nothing to completely disassociate the noise exposure in service from the current bilateral hearing loss disability.  To the extent that there may have been other contributory factors that may also have contributed to the Veteran's bilateral hearing loss disability, this does not change the fact that noise exposure in service is at least, in part, the cause of the Veteran's bilateral hearing loss disability.

Accordingly, and resolving all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss disability is granted.  Gilbert, supra.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

The Veteran seeks service connection for tinnitus.  He was afforded a VA examination in July 2008.  While the examiner provided an opinion as to the etiology of the bilateral hearing loss disability, an opinion as to the etiology of the claimed tinnitus was not provided.  On remand, an etiology opinion as to the claimed tinnitus must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should return the file to the examiner who conducted the July 2008 VA examination and ask that she provide an opinion as to whether the Veteran's tinnitus is at least as likely as not related to the noise exposure in service.  If the July 2008 VA examiner is not available, the RO/AMC should forward the file to a different VA examiner for their review and opinion.  The claim folder should be made available to the examiner and they must state that a review of the file was completed.  A complete rationale for any opinion rendered must be provided.  

2.  After undertaking any additional development which it deems to be necessary, the RO/AMC should then readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC) and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


